LANDRIEU, J.
concurs with reasons.
The clear language of La. C.C.P. art. 1111 allows a defendant to bring in to the lawsuit any person who may be liable to him for all or part of the principal demand. La. C.C.P. art. 1033 permits the trial court, in the exercise of its broad discretion, to allow the filing of a third party demand at any time if it will not retard the progress of the principal action. The allowing of the third party demand does not address itself to exceptions that may be filed by the third party defendant once in the suit.
On this basis, I respectfully concur in the result reached by the majority.